The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Upon entering amendment, claims 54-69 have been canceled and claims 70-76 have been newly added. Claims 70-76 remain pending.
Drawings
The drawings are objected to because Figure 1A filed on 2/16/2022 adds a wire/line between “CS” and the output between secondary coil SK and BA that is neither labeled or supported in applicant’s disclosure. This line/wire was recently added and because it has no reference number/label and has no corresponding support in applicant’s original disclosure, it is deemed to be new subject matter. The applicant is respectfully requested to delete this wire/line from the current drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites “receiving, by a secondary coil… power from a primary coil of the primary side of the WPT system at a reduced power transfer rate that is too low to power a control circuit…” The term “too low” in claim 70 is a relative term which renders the claim indefinite since there is no point of comparison for such a term. What is understood as “too low” to one reader is different to another-thus making the scope unclear. Additionally, since the required power levels of the control circuit is not defined, different readers would interpret the claim differently to include various types of control circuits. Different types of control circuits thereby changes the required power levels and makes the scope of the claim unclear.
Claim 70 recites “receiving, by a secondary coil…power from a primary coil…that is too low to power a control circuit” and then recites “providing, by the pick-up coil… the power to the control circuit” It is unclear how the same power that is “too low to power a control circuit” when received by the secondary coil is sufficient to power the control circuit when received by the pick-up coil. Since the power is the same coming from the primary coil, what makes the power too low for the control circuit when received by the secondary coil but sufficient to power the control circuit when the pick-up coil receives it? For purposes of examination, the examiner will interpret the claim as best understood (see art analysis for claim 70 below for further details).   
Claims 71-76 depend on claim 70 and therefore inherit the deficiencies of claim 70.
Claim Objections
Claim 70 is objected to because of the following informalities:  
Claim 70 recites “providing, by the pick-up coil via a AC/DC converter and a power output port of the power supply system, the power to the control circuit…” this should be “and a power output port of the AC/DC converter” and not the power supply system. Fig.1A shows the “POP” is at the right of the AC/DC converter and not the entire of the PSS.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 70, 71, 74-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita (2011/0018494 A1) Fig.2 in view of Mita (2011/0018494 A1) Fig.3.
Regarding Claim 70,
Mita (fig.2) teaches a method for providing power from a primary side (left side of fig.2) to a secondary side (right side of fig.2), the method comprising:
	receiving, by a secondary coil (21A and/or 21A, 22A) of the secondary side of a wireless power transfer (WPT) system (fig.2), power from a primary coil (11) of the primary side of the WPT system at a reduced power transfer rate (see fig.2,  the secondary coil 21A and/or 21A, 22A is far away (“distance: great”) from the primary coil 10 and has a “low coupling” and thus receives power at “a reduced power transfer rate” than had it been near the primary coil 10. This power meets the broadest reasonable interpretation (BRI) of “too low”)); 
	receiving, by a pick-up coil (21B and/or 21B, 22B) of a power supply system (see fig.2) of the secondary side, power from the primary coil (11) when the secondary coil (21A and/or 21A, 22A) receives power at the reduced power transfer rate (see fig.2, the pickup coil 21B and/or 22B; the pickup coil is at a near distance “Distance: Small” to the primary coil 11 and has a high coupling to the primary coil 11. Thus, the pickup coil receives power from the primary coil 11 when the secondary coil 21A and/or 21A, 22A are far away and receiving power at the reduced rate);
	Mita teaches an AC/DC converter (23B), a power output port (see fig.2, output terminal of rectifier 23B); and disconnecting by a switch (25B), the power output port from the pick-up coil (see fig.2, 25B is open and thus disconnects the power output port from the pick-up coil).
Mita (fig.2) teaches two receivers (200A and 200B), one (200A) with a secondary coil (21A) receiving too low of power at a reduced power transfer rate from the primary coil 11 because it is far away from the primary coil and positionally not close (low coupling) while the other receiver (200B) has a pick-up coil (21B) that receives power from the primary coil (11) as it is closer and near to the primary coil 11 with a high coupling.
Mita (fig.2), however, does not explicitly disclose providing, by the pick-up coil via the AC/DC converter and the power output power of the power supply system, the power to a control circuit of the secondary side; and the reasons for disconnecting, by the switch of the AC/DC converter, the power output port from the pick-up coil.
Mita (fig.3), however, teaches that one receiver (300), namely the receiver close to the primary coil (11) is providing, by the pick-up coil (21 or 21, 22) via a AC/DC converter (23) and the power output port (see fig.3, output terminal of 23) of the power supply system (see fig.3), the power to the control circuit (303) of the secondary side (pars [89, 91-92]; Mita teaches the rectified DC power is used to charge the battery 301B, and the battery is used to power the control circuit 303. Thus, the control circuit 303 is indirectly being powered by the power received from the pick-up coil via the rectifier and its output terminal); and 
disconnecting, by a switch (250) adjacent the AC/DC converter (23), the power output port from the pick-up coil (21 or 21, 22, pars [94, 95, 102]; disconnecting the output terminal of the rectifier 23 from the pick-up coil when the battery is charged up in order to repeat/relay the power to the power to the other receiver with the secondary coil that doesn’t have its battery charged because of low power transfer rate). 
Thus, the combination teaches that the power received by the secondary coil is too low to power a control circuit since the secondary coil is positionally and distance-wise further away from the primary coil than the pick-up coil that’s closer to the primary coil with high coupling and receives power to provide to the control circuit (303). Additionally, the combination teaches that the secondary coil does not receive enough power and its corresponding battery is not charged. Thus, when the pickup coil is disconnected via switch 250 after its corresponding battery is charged, the pick-up coil repeats/relays power to the secondary coil to increase the power transfer rate and allow it to charge its battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mita’s fig.2 to that of Mita fig.3, because one of ordinary skill in the art would have obviously understood that Mita’s fig.2’s switch 25B is open/disconnected from the pickup-coil because its corresponding battery is charged up and no longer needs power and thus the switch would be open to advantageously relay/repeat the power to the secondary coil to increase the power transmitted to the secondary coil and therefore increase the power transfer rate at the secondary coil.
The combination teaches the switch (250) is adjacent to the AC/DC converter (23). The combination does not explicitly disclose the switch is part of the AC/DC converter; however, it would have been obvious for the switch to be of the AC/DC converter since the court has stated that the use of a one piece construction (AC/DC converter 23 with switch 250) instead of the AC/DC converter 23 and switch 250 separately would be merely a matter of obvious engineering and design choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).   
Regarding Claim 71,
The combination teaches the claimed subject matter in claim 70 and the combination further teaches wherein disconnecting comprises disconnecting the pick-up coil from the control circuit when the power transfer rate at the second coil increases (Mita, pars [79, 94, 102]; Mita teaches that the power transfer rate at the secondary coil increases when the pick-up coil from the control circuit is disconnected by the relaying/repeating the power to the secondary coil and therefore increasing the power at the secondary- this increase in power at the secondary coil when the switch 250 is disconnected reads on “when the power transfer rate at the secondary coil increases”).
 Regarding Claim 74,
The combination teaches the claimed subject matter in claim 70 and the combination further teaches wherein the power supply system comprises an energy storage (Mita, fig.3, energy storage 301B).
Regarding Claim 75,
The combination teaches the claimed subject matter in claim 70 and the combination further teaches, wherein providing, by the pick-up coil, the power to the control circuit of the secondary side only when no power is otherwise available at the secondary side to improve the power transfer rate to the secondary coil (Mita, pars [68-69, 79, 94, 102]; Mita teaches because the secondary coil 21A or 21A, 22A of 200A is at a great distance from the primary coil 11 and has low coupling, it receives power at a reduced power rate. Thus, if the secondary coil were to obviously move so far that it gets no power directly from the power transmitter 11, it would only get power from the pick-up coil 21 when it acts as a relay. Mita’s near receiver with pick-up coil powers its controller so that it can eventually act as a relay and send power to the secondary coil thereby improving the power rate to the secondary coil).
Regarding Claim 76,
The combination teaches the claimed subject matter in claim 70 and the combination further teaches wherein the control circuit is directly connected to the power output port (Mita, fig.3,  control circuit 303 is directly connected to the output terminal of AC/DC 23 noting that 301 is not blocking any component).

Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita (2011/0018494 A1) Fig.2 in view of Mita (2011/0018494 A1) Fig.3 in further view of Van Wageningen et al. (2018/0219416 A1).
Regarding Claim 72,
The combination teaches the claimed subject matter in claim 70 and the combination further teaches wherein the pick-up coil (Mita, fig.3, 21 or 21, 22) is configured to supply power (Note: Mita teaches the structure of the pick-up coil; thus, Mita teaches the “configured to” language of having the ability to obviously supply power in any range), and the secondary coil (Mita, fig.2, 21A or 21A, 22A) is configured to supply power (Note: Mita teaches the structure of the secondary coil; thus, Mita teaches the “configured to” language of having the ability to obviously supply power in any range).
The combination does not explicitly disclose a range between 1W and 50W, inclusive and a range between 1kW and 10 kW, inclusive. 
Van Wageningen, however, teaches it is known in the art for a coil to be configured to supply power in a range between 1W and 50 W inclusive (pars [3, 46, 49]; 1 to 5W for low power applications) and further that is known in the art for a coil to be configured to supply power in a range between 1kW and 10kW, inclusive (pars [3, 46, 49]; high power applications require 1kW or more, which inclusive to the range between 1kW and 10kW).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Van Wageningen so that the pick-up coil of Mita is “configured to” supply power in a range between 1W and 50W, inclusive, and the secondary coil of Mita to be “configured to” supply power in a range between 1kW and 10kW, inclusive, since it has been held that where the general conditions are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, configuring different coils to supply power in different ranges would have been obvious based on the load/application that is connected to each respective coil. Low power application/load would require the coil (i.e. the pick-up coil) thereof to supply power in a smaller range than high power application/load connected to the secondary coil.

Claim(s) 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mita (2011/0018494 A1) Fig.2 in view of Mita (2011/0018494 A1) Fig.3 in further view of Hassler et al. (2019/0363808 A1).
Regarding Claim 73,
The combination teaches the claimed subject matter in claim 70 and Mita further teaches wherein the power received from the primary coil has a frequency (pars [11,12, 62]; the inductor+ capacitor is used for frequency).
The combination does not explicitly disclose the frequency is between 81kHz and 90 kHz.
Hassler, however, teaches the is between 81 kHz and 90 kHz inclusive (par [5]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Hassler of the frequency between 81 kHz and 90 kHz inclusive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant has canceled all previous claims and presented new claims and thus the arguments  presented with respect to the new claims are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836